DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismail et al. (U.S. Publication 2015/0149639), hereinafter Ismail.

Referring to claim 1, Ismail teaches, as claimed, an apparatus, comprising: 

a network interface device (networked environment, see Paragraph 6) that comprises: 

a data processing path (see Fig. 4, Client 406 to Host 414) comprising a first data processing engine (see Fig. 4, Host 414) and first (see Fig. 4, Hub 404) and second hubs (see Fig. 4, Hub 402); 

a first scheduler (see Fig. 1, Allocation Engine) configured to control an output of data (see Fig. 4, 422) by the first hub to the first data processing engine; and  

a second scheduler (see Fig. 1, Allocation Engine and Fig. 4, Hub 402) configured to control an output (see Fig. 4, 420) of data by the second hub; 

wherein the first hub is configured to receive data from a first upstream data path (see Fig. 4, 416 to 420 to 422) entity and from a first data processing entity (see Fig. 1, Processor 122) implemented in programmable circuitry via a data ingress interface of the first hub (see Fig. 3, Downstream Flow Port 308); and 

wherein said first data processing engine is configured to receive the output data from the first hub (see Fig. 4, Hub 402), process the output data., and output the processed data to the second hub (see Fig. 4, Hub 404).

As to claim 2, the modification teaches the apparatus of in claim 1, wherein the first data processing engine (see Fig. 1, Processor; Note, a processor is a hardened logic), the first hub, and/or the second hub is implemented by hardened logic.  

As to claim 3, the modification teaches the apparatus of claim 1, wherein the first upstream data path entity includes an entity selected from a group that comprises: 
an upstream data processing engine; an upstream data hub; an interface configured to receive data from a host computing device; and an interface configured to receive data from a network (see Fig. 4).

As to claims 20, it is directed to a method to implement the device as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 4-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 8/9/2022 have been fully considered but they are moot in view of new grounds of rejections.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183